June 9, 2008
Via Email
Stephen Hayden
Hayden Capital Corp.
2331 — 4th Avenue NW
Calgary, AB
T2N 0P1

         
 
  Re:   Notice of Extension
Convertible Promissory Notes dated February 5, 2008

Dear Mr. Hayden,
On behalf of Ecology Coatings, Inc., please consider this letter the collective
exercise of the options to extend the terms of the aforementioned promissory
notes for extension period of one (1) month. In accordance with the terms of the
notes, I have enclosed three (3) warrants to purchase a combined Two Hundred ten
thousand (210,000) shares of the Company’s common stock as the extension fee.
Should there be any questions pertaining to this matter or if you need any
additional information, please do not hesitate to contact me.
Thank you for your time in addressing this matter.

     
 
  Yours very truly,
 
   
 
  /s/ Adam S. Tracy
 
   
 
  Adam S. Tracy, Esq.
Vice President, General Counsel

cc
Richard D. Stromback
enc (3)

